                  Case 21-50317-JTD              Doc 39       Filed 06/21/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    CARBONLITE HOLDINGS LLC, et al., 1                                Case No. 21-10527 (JTD)

                                     Debtors.                         Jointly Administered

    BAHRAM NOUR-OMID, an individual, and
    LEARNICON LLC, a Delaware limited liability                       Adv. No. 21-50317 (JTD)
    company,

                                     Plaintiffs,
    v.

    CARBONLITE HOLDINGS LLC, a Delaware
    limited liability company, et al,


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Johnny White of Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP to represent LF
Investment Holdings, LLC and Leon Farahnik.

Dated: June 21, 2021                         SMITH, KATZENSTEIN & JENKINS LLP

                                                   /s/ Kathleen M. Miller
                                                    Kathleen M. Miller (No. 2898)
                                                    1000 West Street, Suite 1501
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 652-8400
                                                    Email: kmiller@skjlaw.com
                                                    Attorneys for LF Investment Holdings, LLC and Leon
                                                    Farahnik




1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite PinnPack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
PinnPack P, LLC (8322); and PinnPack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.

                                                          1
               Case 21-50317-JTD         Doc 39      Filed 06/21/21    Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the State of California, and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Revised Standing Order for District Court Fund, effective 8/30/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the District
Court.


Date: June 21, 2021                   Signed_______________________________
                                            Johnny White, Esquire
                                            WOLF, RIFKIN, SHAPIRO,
                                            SCHULMAN & RABKIN, LLP
                                            11400 W. Olympic Blvd., 9th Floor
                                            Los Angeles, CA 90064
                                            (310) 478-4100
                                            jwhite@wrslawyers.com



                                ORDER GRANTING MOTION

      IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                 2
